Citation Nr: 1429474	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-06 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a back injury with associated left-sided numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, denying the claim currently on appeal.

In September 2008, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge. A written transcript of that hearing has been prepared and incorporated into the evidence of record.

This claim was previously remanded by the Board for further evidentiary development in July 2009 and December 2011.

In November 2013, the Board requested a medical expert opinion from a neurosurgeon with the Veterans Heath Administration (VHA), and the designee provided this opinion in February 2014.  38 C.F.R. § 20.901(a).

In April 2014, the Veteran submitted additional medical evidence which had not been previously considered along with a Medical Opinion Response Form indicating that he did not waive RO consideration of the evidence and requested a remand for consideration in the first instance.  However, in light of the favorable determination herein, the Board finds there is no prejudice to the Veteran in proceeding with appellate consideration at this time.


FINDINGS OF FACT

The Veteran experienced symptoms of a back disability with associated left-sided numbness in service and there is post-service continuity of symptomatology.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a back injury with associated left-sided numbness are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for residuals of a back injury with associated left-sided numbness.  The AOJ will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.30, 3.309 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for the residuals of a back injury with associated left-sided numbness.  In the alternative, he has indicated that his current residuals of a back injury have been caused or aggravated by his service-connected post traumatic stress disorder (PTSD).  See November 2011 Written Brief Presentation. 
 
The Veteran's service treatment records reflect that he did suffer injuries to the back during military service.  According to his April 1972 enlistment examination, he did not suffer from any back disorder at this time.  In July 1977, he was seen for complaint of left chest pain and was assessed with muscle pull versus neuritis.  In June 1983, he had complaints of numbness to the toes of his left knee.  He had increased pain when crossing legs with numbness in foot and pain to the left buttocks.  He was diagnosed with strained gastrocnemius.  A February 1985 record reflects that the Veteran injured his back when he was struck by another player's knee while playing football.  In March 1988, he complained of left arm numbness after being struck by a truck.  He again injured his back in July 1988 when he was in a motorcycle accident.  He was diagnosed with an acute back strain at this time.  In June 1991, he was seen with complaints of sharp pains to the mid back for the past 24 hours.  He was diagnosed with muscular low back pain at this time.  In October 1989, he was seen for complaints of stabbing left parasternal chest and right rhomboid pain after weightlifting.  He was assessed with costochondritis and rhomboid muscle.  He reported having, or having had, recurrent back pain in his report of medical history associated with his December 1992 separation examination.  It was noted that he had low back pain, strain, and stiffness.  

On November 1993 Persian Gulf Registry Code sheet, the Veteran reported complaints of low back pain and numbness in the left thigh.  

During his March 2007 Decision Review Officer hearing and his September 2008 Board hearing, the Veteran reported that sought treatment for his back in 1996 from Drs. D. and M.; however, his treatment records were destroyed by Hurricane Katrina.  

An April 2008 L-spine series showed degenerative joint disease of the entire lumbar spine and a May2008 MRI for low back pain and radiculopathy showed mild degenerative disc disease at L3/4-L5/S1 with mild foraminal narrowing.  A May 2013 MRI report showed multi-level spondylosis with L3-L4 asymmetric disk bulge and L5-S1 mild circumferential disk bulge with mild bilateral hypertrophy.   He also had associated degenerative changes contributing to mild bilateral neural foraminal stenosis at L5/S1.  Therefore, a current disability has been established.   

In regards to whether or not the Veteran's current lumbar spine disorder is related to service, there appears to be conflicting medical evidence.

Evidence against the claim includes a January 2010 VA examination report in which the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with L3-4 disc herniation and opined that this was not caused by or a result of military service.  The examiner explained that the Veteran's in-service back strains were so insignificant that they caused no long term affects since the Veteran had the same X-ray changes that anyone else of his age would exhibit, even without an injury.   The examiner indicated that the records did not reflect a history of long-term back problems, but rather a history of back problems from a motor vehicle accident three years ago.  The examiner added that a disc herniation was not seen in 2008, but was present in 2009, further reinforcing the impression that it was rather new.  

However, in the December 2011 remand, the Board previously found that when formulating this opinion, the examiner did not discuss the Veteran's lay assertion that his back pain has existed since military service; or, that the Veteran reported back pain at the time of his separation from active duty.  The examiner did not discuss what evidence was relied upon in determining that the Veteran's in-service injuries were so insignificant.  The examiner also failed to address the Veteran's left-sided numbness.  The January 2010 VA examiner relied in part on a May 2008 MRI that suggested that the Veteran's back pain began three years earlier in a motor vehicle accident.  However, the reliability of the medical history from this May 2008 MRI was highly questionable, and conflicted with histories elsewhere in the record that suggested an onset of back problems dating back to service.  This includes the history reported in the Veteran's original claim, which was received in August 2004, (more than three years prior to the May 2008 MRI) that the Veteran suffered from a low back disability that he believed began in January 1980.  A September 2008 private treatment record also indicates that the Veteran reported back pain since a motor vehicle accident in July of 1988.   In the February 2014 request for a medical expert opinion, the Board determined that the January 2010 VA opinion was deemed unreliable and inadequate.  

An addendum opinion obtained from a VA examiner in February 2012 diagnosed age related degenerative disc disease, degenerative joint disease of the lumbar spine with recent (post 2008) L3/4 on right herniation , with all back disorders found not to be associated with military service.  The examiner determined that the Veteran's complaints of numbness was extremely subjective and difficult to verify objectively and was deemed to not be significant as there was no evidence of muscle atrophy.  The examiner also suggested that the herniated disc and aging discs could cause neurological problems.  Again, in the February 2014 request for a medical expert opinion, the Board noted that the February 2012 opinion again failed to consider the Veteran's lay history of having reported continued symptoms of back pain dating back to service, and additionally failed to discuss why the Veteran's in-service back injuries were insufficiently severe to result in a chronic disability.  Thus this addendum opinion continued to be inadequate for the purposes of adjudicating this claim for service connection.

In a February 2014 VA medical expert opinion, a staff physician found that causality had not been proven that the Veteran's back injury, while in service resulted in a permanent service-connected back disability.  The physician noted that while a back injury occurred in service, the etiology of this Veteran's current back complaints were not supported by the current scientific literature.  The examiner cited portions of the AMA Guides to Evaluation of Disease and Injury Causation- Second Edition (2014).  He cited, "... the pain-generating structure for most adults with low back pain cannot be reliably diagnosed..."  He also cited that ..."Low back pain (LBP) is a commo[n] musculoskelet[ ]al condition...[m]ost people who experience activity limiting low back pain go on to have recurrent episodes..."  In regards to degenerative disc disease, he cited that it was "a condition that is determined largely by genetics...the effect of heavy physical loading on changes in the disc have been challenged and remain inconclusive."  He then stated that based on the review of the current medical literature, there was no scientific evidence that the low back condition was proximately due to "this Veteran's service connected back injuries."  The physician opined that it was less likely as not that this Veteran's complaints of back pain were service connected from the back injury, but rather the medical literature indicated multifactorial causes as the probable etiology of the his back pain.  The examiner noted that Dr. R.L.L.'s opinion regarding a possible link with a service connected injury was not supported by scientific literature.  The physician found that the STRs did not suggest any more serious diagnosis than the common self-limited episodic mechanical low back strain or muscular low back pain.  The physician noted that recurrent episodic back pain was very common in the general population; therefore, just because this Veteran experienced back pain in service did not make it service-connected.  

Furthermore, the examiner found that the etiology of the left sided numbness was uncertain; however, the symptoms of onset developed well after discharge from service.  Therefore, the physician opined that the onset of numbness was unlikely to be associated with the documented complaints of back symptoms in service.  

The Board notes that the record is not clear as to whether or not the above opinions were provided by a neurosurgeon as was requested by the Board in February 2014.  Also, while the examiner appears to rely on the medical literature finding that disc degeneration is a condition that is determined largely to genetics, the physician does not address the Veteran's multiple back diagnoses in addition to any disc degeneration.  Also, the physician did not consider the Veteran's in-service documented complaints of numbness on his left side.  Therefore, the VA expert opinions lack probative value, because they are premised on an inaccurate report of the history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Evidence in favor of the Veteran's claim includes treatment records from St. Tammany Physicians Network Mandeville.  An August 2008 record signed by C.D.P. that noted that she reviewed the August 20008 lumbar series and May 2008 lumbar MRI and these results showed a possible link to military service related accident.  In September 2008, R.L.L., a private Doctor of Osteopathic Medicine, noted the Veteran's history of being involved in a motor vehicle accident in July 1988 while driving a motorcycle.  The doctor recorded the Veteran's reports of being struck by a car and thrown from the bike.  The Veteran stated that his back pain began at this time, specifically in the lumbar region.  Dr. R.L.L. stated that given this history, it was possible that the original back injury occurred as a result of the aforesaid 1988 injury.  The Board notes that the mere possibility of a relationship is insufficient to establish entitlement to service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

In the alternative, in November 2011, the Veteran submitted information from the internet reflecting that people with PTSD are more likely to experience a number of physical health problems, including arthritis and pain.  Here, the evidence is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The February 2014 VA medical expert noted that the Veteran's assertion of increased pain and loss of function of the back were credible.  However, the physician reported that the probable etiology of the current additional intensity of pain and disability were more than might be normally expected with the current diagnosis.  Therefore, the significant increase in intensity of pain from the anticipated level may suggest that it may be more likely than not attributable to non-anatomic causes.  The physician added that the non-anatomic causes (i.e. musculoskeletal) could increase a patient's perception of pain and loss function.  The current chief complaints of increased pain and loss of function were more likely than not the result of confounding factors, but from various etiologies unrelated to the service related physical injury.  The physician listed the Veteran's PTSD as a possible confounding factor.  However, the physician reported that evaluating the possible impact of these confounding factors effecting the Veteran's perception of musculoskeletal pain were beyond the technical expertise and scope of the general medical provider (i.e. clinicians not specialized in psychological issues).  The Board notes that using such terminology as "suggestive " and "possible" was speculative in nature.  See Morris v. West, 13 Vet. App. 94, 97 (1999)

The Board observes that the Veteran has consistently complained of back problems and numbness on his left side beginning in service.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to report about observable symptoms. 

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran has consistently provided competent and credible evidence that he has had back and left side symptoms beginning in service, and the Board finds no reason to question the veracity of such statements.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Overall, the Board finds the Veteran's assertions of in-service symptomatology and continuing symptoms to be credible.  

Therefore, given that the Veteran has continually complained of low back pain and numbness on the left side beginning during active service, service treatment records document multiple complaints of low back pain and numbness on the left side, his December 1992 report of history at the time of separation noted back pain, strain, and stiffness, his reports of pain were considered credible by the February 2014 VA medical expert, and in light of the present medical evidence of a back disability, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's current back disability with left-side numbness to active service.  While the medical opinions are split and lack probative value, the overall evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a back injury with associated left-sided numbness is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a back injury with associated left-sided numbness is granted.  



____________________________________________
J.A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


